ACCEPTED
                                                                                     01-15-00001-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               5/21/2015 11:02:28 AM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                             No. 01-15-00001-CV
                     __________________________________
                                                              FILED IN
                                                       1st COURT OF APPEALS
             IN   THE FIRST COURT OF APPEALS AT HOUSTON    HOUSTON, TEXAS
                    __________________________________ 5/21/2015 11:02:28 AM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
                      PAPPAS RESTAURANTS, INC., and
                          PAPPAS BAR-B-Q, INC.,

                                   Appellants,
                                       v.
                            THE STATE OF TEXAS,

                                  Appellee.
                     __________________________________

                APPELLANTS’ UNOPPOSED MOTION
           FOR EXTENSION OF TIME TO FILE REPLY BRIEF
                 __________________________________

                      Trial Court Cause No. 1043062
On Appeal from County Civil Court at Law Number Four of Harris County, Texas
                  The Honorable Roberta Lloyd, Presiding
                 __________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Rule 10.5(b) and 38.6(d) of the Texas Rules of Appellant

Procedure, Pappas Restaurants, Inc. and Pappas Bar-B-Q, Inc. (collectively

Appellants) file this Unopposed First Motion for Extension of Time to File Reply

Brief, and would show the Court as follows:




                                       1
      1.     The trial court signed the Judgment in Absence of Objection on

October 29, 2014. Appellants’ motions for new trial were denied on November 21,

2014. On December 29, 2014, Appellants filed their Notice of Appeal.

      2.     The Clerk’s record was filed on January 14, 2015, within 2 weeks of

the filing of the Notice of Appeal. There is no reporter’s record.

      3.     The Brief of Appellants was filed on March 16, 2015. The State of

Texas filed its Brief of Appellee on May 18, 2015. Appellants’ Reply Brief is

currently due on June 8, 2015.

      4.     This is the first motion for extension of time to file Reply Brief of

Appellants. By this Motion, Appellants are requesting a 20-day extension of time

to file the Reply Brief, making the Reply Brief due on June 29, 2015. (The 20th

day falls on Sunday, June 28, 2015.) Appellants request this extension because the

counsel for Appellants who are primarily in charge of drafting the Reply Brief

have scheduled vacations which will prevent them from filing the brief on time.

Don Griffin has vacation scheduled from May 18 through May 25, 2015, and

Catherine Smith has vacation scheduled June 8 through June 14.

      6.     Appellee the State of Texas is not opposed to this Motion.

      For these reasons, Appellants pray that the Court grant this Motion and

extend the time for filing the Reply Brief of Appellants to and including June 29,




                                          2
2015. Appellants pray for such other and further relief to which they may be justly

entitled.


                                         Respectfully submitted,

                                         VINSON & ELKINS L.L.P.

                                         /s/ Don C. Griffin
                                         H. Dixon Montague
                                         State Bar No. 14277700
                                         dmontague@velaw.com
                                         Don C. Griffin
                                         State Bar No. 08456975
                                         dgriffin@velaw.com
                                         Catherine B. Smith
                                         State Bar No. 03319970
                                         csmith@velaw.com
                                         1001 Fannin Street, Suite 2500
                                         Houston, Texas 77002-6760
                                         Telephone: 713.758. 3508
                                         Facsimile: 713.615. 5985

                                         Attorneys for Appellant Pappas
                                         Restaurants, Inc.

                                         /s/ Anna Sabayrac Marchand
                                         Anna Sabayrac Marchand
                                         State Bar No. 24060543
                                         amarchand@pappas.com
                                         Frank Markantonis
                                         State Bar No. 12986700
                                         13939 Northwest Freeway, Suite 100
                                         Houston, Texas 77040
                                         Telephone: (713) 863-0611
                                         Facsimile: (713) 863-0523

                                         Attorneys for Appellant Pappas
                                         BAR-B-Q, Inc.

                                        3
                      CERTIFICATE OF CONFERENCE
      I hereby certify that on May 21, 2015, I conferred with Cristina Vudhiwat of
the Attorney General’s Office on behalf of the Appellant, the State of Texas via
email, and she indicated that the State was not opposed to this motion.


                                            /s/ Catherine B. Smith
                                            Catherine B. Smith




                         CERTIFICATE OF SERVICE
      The undersigned certifies that on May 21, 2015, the foregoing Unopposed
First Motion for Extension of Time to File Reply Brief was served electronically
on the following parties in accordance with the requirements of the Texas Rules of
Appellate Procedure:



        Cristina Vudhiwat                                            Via E-Filing
        cristina.vudhiwat@texasattorneygeneral.gov
        Assistant Attorney General
        Office of the Attorney General
        P. O. Box 12548
        Austin, Texas 78711-2548
        Telephone: 512.463.2004
        Attorneys for Appellee The State of Texas


                                         /s/ Catherine B. Smith
                                         Catherine B. Smith




US 3534030v.1

                                        4